           Case 1:21-mj-00035-ZMF Document 1-1 Filed 01/12/21 Page 1 of 5




                                    STATEMENT OF FACTS

         Your affiant is a Special Agent with the Federal Bureau of Investigation (FBI) and have
been so employed since January 2004. As a Special Agent with the FBI, I am authorized by law
or by a Government agency to engage in or supervise the prevention, detention, investigation, or
prosecution of a violation of Federal criminal laws. The U.S. Capitol is secured 24 hours a day by
U.S. Capitol Police. Restrictions around the U.S. Capitol include permanent and temporary
security barriers and posts manned by U.S. Capitol Police. Only authorized people with
appropriate identification are allowed access inside the U.S. Capitol. On January 6, 2021, the
exterior plaza of the U.S. Capitol was also closed to members of the public. I am assisting in the
investigation and prosecution of events which occurred at the United States Capitol on January 6,
2021.

       The U.S. Capitol, which is located at First Street, SE, in Washington, D.C., is secured 24
hours a day by U.S. Capitol Police. Restrictions around the U.S. Capitol include permanent and
temporary security barriers and posts manned by U.S. Capitol Police. Only authorized people with
appropriate identification are allowed access inside the U.S. Capitol.

          On January 6, 2021, the exterior plaza of the U.S. Capitol was closed to members of the
public.

        On January 6, 2021, a joint session of the United States Congress convened at the United
States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint session,
elected members of the United States House of Representatives and the United States Senate were
meeting in separate chambers of the United States Capitol to certify the vote count of the Electoral
College of the 2020 Presidential Election, which had taken place on November 3, 2020. The joint
session began at approximately 1:00 p.m. Shortly thereafter, by approximately 1:30 p.m., the
House and Senate adjourned to separate chambers to resolve a particular objection. Vice President
Mike Pence was present and presiding, first in the joint session, and then in the Senate chamber.

       As the proceedings continued in both the House and the Senate, and with Vice President
Mike Pence present and presiding over the Senate, a large crowd gathered outside the U.S. Capitol.
As noted above, temporary and permanent barricades were in place around the exterior of the U.S.
Capitol building, and U.S. Capitol Police were present and attempting to keep the crowd away
from the Capitol building and the proceedings underway inside.

        At approximately 2:00 p.m., certain individuals in the crowd forced their way through, up,
and over the barricades, and officers of the U.S. Capitol Police, and the crowd advanced to the
exterior façade of the building. The crowd was not lawfully authorized to enter or remain in the
building and, prior to entering the building, no members of the crowd submitted to security
screenings or weapons checks by U.S. Capitol Police Officers or other authorized security
officials.

       At such time, the certification proceedings still underway and the exterior doors and
windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol Police
attempted to maintain order and keep the crowd from entering the Capitol; however, shortly after
2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by breaking
         Case 1:21-mj-00035-ZMF Document 1-1 Filed 01/12/21 Page 2 of 5




windows and by assaulting members of the U.S. Capitol Police, as others in the crowd encouraged
and assisted those acts.

        Shortly thereafter, at approximately 2:20 p.m. members of the United States House of
Representatives and United States Senate, including the President of the Senate, Vice President
Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, all proceedings
of the United States Congress, including the joint session, were effectively suspended until shortly
after 8:00 p.m. the same day. In light of the dangerous circumstances caused by the unlawful entry
to the U.S. Capitol, including the danger posed by individuals who had entered the U.S. Capitol
without any security screening or weapons check, Congressional proceedings could not resume
until after every unauthorized occupant had left the U.S. Capitol, and the building had been
confirmed secured. The proceedings resumed at approximately 8:00 pm after the building had
been secured. Vice President Pence remained in the United States Capitol from the time he was
evacuated from the Senate Chamber until the session resumed.

        During national news coverage of the aforementioned events, video footage which
appeared to be captured on mobile devices of persons present on the scene depicted evidence of
violations of local and federal law, including scores of individuals inside the U.S. Capitol building
without authority to be there.

       Based on information I have reviewed, I estimate that between approximately 2:35 p.m.,
and 2:54 p.m., Jenny Louise Cudd, also known as Jenny Haning Cudd on social media platforms,
and Eliel Rosa entered the United States Capitol without authorization to do so. I have reviewed
footage from security cameras located inside the U.S. Capitol and have observed the following
involving Jenny Louise Cudd and Eliel Rosa:

      At approximately 2:35 p.m., Jenny Louise Cudd and Eliel Rosa, enter the U.S. Capitol via
       Upper West Terrace Door.
      At approximately 2:36 p.m., Jenny Louise Cudd and Eliel Rosa are observed inside the
       Rotunda of the U.S. Capitol from the west side doorway that leads into the Rotunda. They
       are observed remaining inside the Rotunda until approximately 2:39 p.m. They are further
       observed taking pictures of the Rotunda and the surrounding area.
      At approximately 2:39 p.m., Jenny Louise Cudd and Eliel Rosa are observed walking
       across the Statuary Hall area of the U.S. Capitol.
      At approximately 2:40 p.m., Jenny Louise Cudd and Eliel Rosa are observed walking the
       Statuary Hall Connector and moves off camera at approximately 2:42 p.m.
      At approximately 2:43 p.m., Jenny Louise Cudd and Eliel Rosa are observed departing
       from a large crowd inside the U.S. Capitol in front of the Main Door of the House Chamber
       and walks east toward the staircase.
      Jenny Louise Cudd and Eliel Rosa are subsequently observed walking past the staircase
       and is further observed walking past the Upper House Door, going toward the other
       entrance to the House Chamber.
      Jenny Louise Cudd and Eliel Rosa are observed at approximately 2:54 p.m. at the Upper
       House Door and further observed departing the U.S. Capitol.
         Case 1:21-mj-00035-ZMF Document 1-1 Filed 01/12/21 Page 3 of 5




       Jenny Cudd and Eliel Rosa were photographed inside the Capitol Building. Jenny Louise
Cudd is the female wearing the tan hat in the front left of Figure 1 below. Eliel Rosa is behind
Cudd and to her left wearing a red hat.




                                               Figure 1
       Afterwards, Jenny Louise Cudd streamed a live video, via Facebook, which is a social
media platform. From a screenshot of the video (in Figure 2 below), Jenny Louise Cudd appears
to be wearing the same clothing she wore while inside the Capitol (as depicted in Figure 1 above).
Eliel Rosa posted a photo of himself and Jenny Louise Cudd on his Facebook page (Figure 3
below).




          Figure 2                                          Figure 3

       Jenny Cudd live streamed the video sometime after the actual forced entry of the U.S.
Capitol, but on the same day of the forced entry, January 6, 2021. Jenny Cudd stated on the
         Case 1:21-mj-00035-ZMF Document 1-1 Filed 01/12/21 Page 4 of 5




Facebook video that she was at the Willard Hotel, located on 1401 Pennsylvania Ave. NW,
Washington D.C. 20004. During the course of the video she made the following comments to
confirm the location and date of the video recording, “I am sitting in front of the Willard Hotel, as
I always do when I am in DC protesting,” and “I was here today on January 6th when the new
revolution started at the Capitol.” In addition, your affiant viewed a photograph of an individual
matching the clothing of Jenny Cudd taken inside the Rotunda of the U.S. Capitol on January 6,
2021. The photograph included the individual matching the description of Jenny Cudd, who was
also in the presence of other individuals who unlawfully entered the U.S. Capitol. The video was
posted on a Facebook account with the name of Jenny Haning Cudd.

        During the course of the Facebook video, Jenny Cudd made the following statements
indicating her admission of entering the U.S. Capitol: “We were on the south lawn listening to the
President and before the speech was over we started to head up to the Capitol.” Your affiant has
identified this was location of a speech given by U.S. President Donald Trump on January 6th in
Washington D.C. Jenny Cudd further stated, “we just pushed, pushed, and pushed, and yelled go
and yelled charge. We just pushed and pushed, and we got it.” Your affiant has identified this was
a reference to the large crowd of individuals who forced their way inside the U.S. Capitol. Jenny
Cudd stated on the video, “…and we got in. We got up to the top of the Capitol and there was a
door open and we went inside.” Jenny Cudd also stated in the video, the following indicating her
presence inside the U.S. Capitol, “We did break down the Nancy Pelosi’s office door and
somebody stole her gavel and took a picture sitting in the chair flipping off the camera.” Later in
the video recording, she further stated her presence inside the U.S. Capitol, “They had to evacuate
it before we charged the Capitol.” Jenny Cudd is referring to the members of Congress and the
U.S. Senate evacuating the House Chambers and the Senate Floor prior to the forced entry of
demonstrators. Jenny Cudd also stated the following during the video, “I stood outside of the
Capitol and I will send photos of that too.” In addition, she added the following recorded
statement, “…fuck yes, I am proud of my actions, I fucking charged the Capitol today with patriots
today. Hell, yes I am proud of my actions.”

        On January 8, 2021, Jenny Louise Cudd participated in an interview with a local news
station in which she describes her actions on January 6, 2021, in Washington D.C., to include her
admission of entering the U.S. Capitol on the same date. Specifically, Jenny Louise Cudd states
during her interview she stated the following, “we walked up the steps and walked inside an open
door (referring to the U.S. Capitol).” Jenny Louise Cudd further stated, “we the Patriots did storm
the U.S. Capitol.” She added in reference to entering the U.S. Capitol, “Yes, I would absolutely
do it again.”

       During a review of the online video and other social media postings, Jenny Louise Cudd
made several references to residing in the State of Texas. I obtained the Texas Driver’s License
photo Jenny Louise Cudd, who appears to be the same of an individual in footage from security
cameras located inside the U.S. Capitol and Figures 1 through 3, above.

        On January 8, 2021, Eliel Rosa was interviewed by the FBI in Midland, Texas. During the
interview, Eliel Rosa admitted that he and Jenny Louise Cudd had entered the U.S. Capitol on
January 6, 2021.
         Case 1:21-mj-00035-ZMF Document 1-1 Filed 01/12/21 Page 5 of 5




        Based on the foregoing, your affiant submits that there is probable cause to believe that
Jenny Louise Cudd and Eliel Rosa violated 18 U.S.C. §§ 1752(a)(1) and (2), which makes it a
crime to (1) knowingly enter or remain in any restricted building or grounds without lawful
authority to do; and (2) knowingly, and with intent to impede or disrupt the orderly conduct of
Government business or official functions, engage in disorderly or disruptive conduct in, or within
such proximity to, any restricted building or grounds when, or so that, such conduct, in fact,
impedes or disrupts the orderly conduct of Government business or official functions; or attempts
or conspires to do so. For purposes of Section 1752 of Title 18, a “restricted building” includes a
posted, cordoned off, or otherwise restricted area of a building or grounds where the President or
other person protected by the Secret Service, including the Vice President, is or will be temporarily
visiting; or any building or grounds so restricted in conjunction with an event designated as a
special event of national significance.

        Your affiant submits there is also probable cause to believe that Jenny Louise Cudd and
Eliel Rosa violated 40 U.S.C. §§ 5104(e), which make it a crime to willfully and knowingly (D)
utter loud, threatening, or abusive language, or engage in disorderly or disruptive conduct, at any
place in the Grounds or in any of the Capitol Buildings with the intent to impede, disrupt, or disturb
the orderly conduct of a session of Congress or either House of Congress, or the orderly conduct
in that building of a hearing before, or any deliberations of, a committee of Congress or either
House of Congress; (E) obstruct, or impede passage through or within, the Grounds or any of the
Capitol Buildings; and (G) parade, demonstrate, or picket in any of the Capitol Buildings.


                                                      _________________________________
                                                      Jeffery F. Johannes
                                                      Special Agent
                                                      Federal Bureau of Investigation

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1
by telephone, this 12th day of January 2021.


                                                                             2021.01.12
                                                                             13:41:34 -05'00'
                                                      ___________________________________
                                                      ZIA M. FARUQUI
                                                      U.S. MAGISTRATE JUDGE
